STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   FOR PUBLICATION
In re PAYNE/PUMPHREY/FORTSON, Minors.                              June 11, 2015
                                                                   9:00 a.m.

                                                                   No. 324813
                                                                   Calhoun Circuit Court
                                                                   Family Division
                                                                   LC No. 09-003732-NA


Before: STEPHENS, P.J., and BORRELLO and GADOLA, JJ.

GADOLA, J.

       This case implicates the evidentiary standards required to terminate parental rights under
the Indian Child Welfare Act (ICWA), 25 USC 1901 et seq., the Michigan Indian Family
Preservation Act (MIFPA), MCL 712B.1 et seq., and the Michigan court rules. Respondent-
mother, A. Stenman, appeals as of right from the trial court’s second order terminating her
parental rights to her four minor children following a remand from this Court. See In re
Payne/Pumphrey/Fortson, unpublished opinion of the Court of Appeals, issued September 18,
2014 (Docket Nos. 318105 & 318163). We affirm the trial court’s order in part, reverse in part,
and remand for further proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        Stenman has a lengthy history with the Department of Human Services (DHS) dating
back to 2009, involving allegations of physical abuse, physical neglect, improper supervision,
mental instability, and substance abuse. The trial court initially terminated Stenman’s parental
rights to her minor children, AP, DP, KP, and DF, under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and
(j) on September 5, 2013. Stenman appealed that termination order as of right, and in In re
Payne/Pumphrey/Fortson, unpub op at 3, this Court affirmed the trial court’s order in part,
reversed in part, and remanded for further proceedings. Subsequently, on November 6, 2014, the
trial court conducted an additional termination hearing as instructed by this Court. That same
day, the trial court issued an order affirming its original order terminating Stenman’s parental
rights to each of her minor children.1



1
 The trial court also terminated the parental rights of the father of AP and DP on September 5,
2013, and affirmed that termination order on November 6, 2014. The father of AP and DP did

                                               -1-
                               A. STENMAN’S FIRST APPEAL

        In Stenman’s first appeal, she argued that the lower court erred in terminating her
parental rights because the court failed to apply the correct evidentiary standard under ICWA
with respect to her two Indian children, DP and AP, and failed to render a finding that
termination was in her children’s best interests. In re Payne/Pumphrey/Fortson, unpub op at 1-3.
This Court concluded that DP and AP were Indian children under ICWA, but that “the trial court
did not apply the heightened ‘beyond a reasonable doubt’ evidentiary standard of proof at the
termination hearing as required under ICWA.” Id. at 2. The Court further noted that “although a
representative of DP and AP’s Indian tribe testified at the termination hearing, the witness was
never qualified as an expert and, importantly, the witness did not testify that respondents’
‘continued custody of’ DP and AP was ‘likely to result in serious emotional or physical damage
to the’ Indian children.” Id., quoting 25 USC 1912(f). Accordingly, the Court reversed the trial
court’s termination order regarding DP and AP and remanded for further proceedings. Id.

         Regarding KP and DF, Stenman’s two non-Indian children, the Court determined that the
trial court did not clearly err in finding that MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j) were
proven by clear and convincing evidence. Id. at 3. However, the Court agreed that “the trial
court failed to articulate a best interests finding regarding KP and DF at the termination hearing
or in its subsequent termination orders.” Id. Therefore, the Court remanded the case for the trial
court to articulate its findings of fact and conclusions of law regarding the best interests of KP
and DF on the record or in writing. Id.

                     B. LOWER COURT PROCEEDINGS ON REMAND

        On November 6, 2014, the trial court held an additional termination hearing in this
matter. Caseworker Kristina Burch testified that she still believed Stenman’s parental rights to
all four children should be terminated. Burch explained that over the course of the several years
Stenman’s children were in protective custody, Stenman did not demonstrate a benefit from the
services provided to her. Burch said that given the children’s ages, the length of time they had
been in care, and the lack of benefit shown by Stenman, returning the children to her custody
would present a serious risk of harm to the children.

        Christopher Hillert, a child welfare worker for the Red Cliff Band of Lake Superior
Chippewa, was qualified as an expert regarding the customs, family organization, and child-
rearing practices of AP and DP’s Indian tribe. Hillert testified that DHS made active efforts to
reunify the family, and he could not identify any additional services that could have been
provided to Stenman during the course of the proceedings. However, Hillert opposed
terminating Stenman’s parental rights because it was generally against the tribe’s practice to
support termination. When asked whether he believed returning AP or DP to Stenman’s care
would present a serious risk of harm to either child, Hillert stated his position in the following
exchange:


not file an appeal as of right from the trial court’s November 6, 2014, order; thus, Stenman is the
only respondent participating in this current appeal.


                                                -2-
               Q. Alright. Let me ask you a specific question, Mr. Hillert. Do you feel,
       either yes or no, that the continued custody of the children by the parent and
       custodian would likely result in serious emotional or physical damage to either
       one or both of the children?

               A. No, I do not.

              Q. Alright. And as it relates to both of the children, sir, why do you feel
       that way?

               A. I feel that [Stenman] has completed everything that has been placed in
       front of her by the Department of Human Services. She continues to pursue her
       children, would like to visit with them more often and move towards
       reunification. I believe that [Stenman] wants to work towards getting her children
       back and the Department has not allowed her an opportunity.

        Following additional proofs and closing arguments, the trial court issued a ruling on the
record. First, the trial court found that Hillert was properly qualified as an expert witness under
ICWA. The trial court, quoting 25 USC 1912(f), acknowledged that the evidentiary standard for
terminating Stenman’s parental rights to AP and DP required “a determination, supported by
evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that the
continued custody of the child by the parent or Indian custodian is likely to result in serious
emotional or physical damage to the child.” Stenman argued that the standard of proof required
for the Indian children was not met because the only expert witness to testify expressly opined
that Stenman’s custody of AP and DP was unlikely to result in serious emotional or physical
damage to the children. In response to Stenman’s argument, the trial court stated the following:

       That does not, in this Court’s mind, mean that if a qualified expert witness being a
       qualified expert under the Indian Child Welfare Act testifies that they do not think
       there is any serious harm, that that ends the discussion. The statute specifically
       says that it is evidence that includes testimony of [a] qualified expert witness and
       does not specify that the Court must otherwise discard any other evidence in the
       case in regard to whether or not there is a serious emotional or physical damage
       that’s likely to result to the child. So, the Court takes into account all the things
       that are presented to it, including the testimony of Mr. Hillert, in this case, as to
       whether continued custody of the children . . . would likely [] result in serious
       emotional or physical damage to the child.

              . . . There is, in this Court’s opinion, and still is, despite Mr. Hillert’s
       testimony, evidence and I think it is evidence beyond a reasonable doubt, that the
       return of the children is likely and was likely to result in serious emotional or
       physical damage to the children, those two children.

The trial court also found that terminating Stenman’s parental rights was in KP’s and DF’s best
interests. The court noted that the children were benefitting from their current placements, and
that Stenman had not demonstrated an ability to benefit from the services provided to her



                                                -3-
throughout the proceedings. Accordingly, the trial court once again terminated Stenman’s
parental rights to all four children.

                        II. EVIDENTIARY STANDARD UNDER ICWA

                                  A. STANDARD OF REVIEW

        “Issues involving the application and interpretation of ICWA are questions of law that are
reviewed de novo.” In re Morris, 491 Mich. 81, 97; 815 NW2d 62 (2012). We review a trial
court’s factual findings underlying the application of legal issues for clear error. Id. A decision
is clearly erroneous if the reviewing court is left with a definite and firm conviction that the trial
court made a mistake. In re Olive/Metts, 297 Mich. App. 35, 41; 823 NW2d 144 (2012).

                    B. PRINCIPLES OF STATUTORY INTERPRETATION

        When interpreting statutes, our primary goal is to discern and give effect to the intent of
the Legislature. Turner v Auto Club Ins Ass’n, 448 Mich. 22, 27; 528 NW2d 681 (1995). If
statutory language is unambiguous, courts must honor the legislative intent clearly indicated in
the language and “[n]o further construction is required or permitted.” Western Mich Univ Bd of
Control v Michigan, 455 Mich. 531, 538; 565 NW2d 828 (1997). In reviewing a statute’s
language, courts must “give effect to every word, phrase, and clause in a statute, and must avoid
an interpretation that would render any part of the statute surplusage or nugatory.” Koontz v
Ameritech Servs, Inc, 466 Mich. 304, 312; 645 NW2d 34 (2002). When terms are undefined in a
statute, courts should assign the terms their plain and ordinary meaning, and may consult a
dictionary to accomplish this task. Id.

                                          C. ANALYSIS

        Congress enacted ICWA in response to concerns over “ ‘abusive child welfare practices
that resulted in the separation of large numbers of Indian children from their families and tribes
through adoption or foster care placement, usually in non-Indian homes.’ ” In re Morris, 491
Mich. at 97, quoting Mississippi Band of Choctaw Indians v Holyfield, 490 U.S. 30, 32; 109 S. Ct.
1597; 104 L. Ed. 2d 29 (1989). ICWA established “minimum Federal standards for the removal
of Indian children from their families to protect the best interests of Indian children and to
promote the stability and security of Indian tribes and their families.” In re Elliott, 218 Mich
App 196, 201; 554 NW2d 32 (1996), quoting 25 USC 1902 (internal quotation marks omitted).
Pursuant to ICWA, proceedings involving the termination of parental rights to an Indian child
require a dual burden of proof. In re Elliott, 218 Mich. App. at 209. That is, in addition to finding
that at least one state statutory ground for termination was proven by clear and convincing
evidence, the trial court must also make findings in compliance with ICWA before terminating
parental rights. Id. at 209-210.

       Subsection (f) of 25 USC 1912 governs the federal evidentiary standard necessary to
terminate parental rights to an Indian child, and provides the following:

              No termination of parental rights may be ordered in such proceeding in the
       absence of a determination, supported by evidence beyond a reasonable doubt,
       including testimony of qualified expert witnesses, that the continued custody of

                                                 -4-
       the child by the parent or Indian custodian is likely to result in serious emotional
       or physical damage to the child.

Both MIFPA and the Michigan court rules contain similar requirements. MCL 712B.15(4) states
the following:

               No termination of parental rights may be ordered in a proceeding
       described in this section without a determination, supported by evidence beyond a
       reasonable doubt, including testimony of at least 1 qualified expert witness as
       described in section 17, that the continued custody of the child by the parent or
       Indian custodian is likely to result in serious emotional or physical damage to the
       child. [Footnote omitted.]

MCR 3.977(G)(2) provides that a court may not terminate a parent’s rights over an Indian child
unless “the court finds evidence beyond a reasonable doubt, including testimony of at least one
qualified expert witness . . . [that] continued custody of the child by the parent or Indian
custodian will likely result in serious emotional or physical damage to the child.”

        Stenman first argues that the “beyond a reasonable doubt” standard was not met in this
case because only one expert witness testified, and 25 USC 1912(f) requires the “testimony of
qualified expert witnesses.”       Stenman correctly notes that both MCL 712B.15(4) and
MCR 3.977(G)(2) vary slightly from 25 USC 1912(f), inasmuch as they merely require the
testimony of “at least one qualified expert witness.” Stenman argues that to the extent Michigan
authority conflicts with 25 USC 1912(f), the federal statute prevails, thus requiring more than
one qualified expert witness to testify before a court may terminate her parental rights.
However, this Court has repeatedly interpreted the term “witnesses” as used in 25 USC 1912 “to
mean that only one ‘qualified expert witness’ need testify.” In re Elliott, 218 Mich. App. at 207;
see also In re Kreft, 148 Mich. App. 682, 690; 384 NW2d 843 (1986). Thus, 25 USC 1912(f)
does not conflict with MCL 712B.15(4) and MCR 3.977(G)(2), and only one expert witness was
required to testify in this case.

        Stenman further contends that the trial court failed to comply with the “beyond a
reasonable doubt” evidentiary standard because the only expert witness to testify at the
termination hearing expressly opined that returning AP and DP to Stenman’s care would not
likely result in serious emotional or physical damage to either child. To terminate parental rights
to an Indian child, 25 USC 1912(f), MCL 712B.15(4), and MCR 3.977(G)(2) each require that
evidence beyond a reasonable doubt, including testimony of a qualified expert witness, must
establish that the continued custody of the child by the parent will likely result in serious
emotional or physical damage to the child. The term “including” is undefined in ICWA, MIFPA,
and the Michigan court rules. The word “including” is neither a technical nor legal term, so
consultation of a dictionary is appropriate to determine its plain and ordinary meaning within the
context of the statute. Koontz, 466 Mich. at 312. Random House Webster’s College Dictionary
(2000) defines “include” as “to contain or encompass as part of a whole.” Black’s Law
Dictionary (10th ed) similarly defines “include” as “[t]o contain as part of something.”
Considering these definitions, we conclude that in order to terminate parental rights to an Indian
child, a trial court’s “beyond a reasonable doubt” finding must “contain” or “encompass”


                                                -5-
testimony of a qualified expert witness who opines that continued custody of the Indian child by
the parent will likely result in serious physical or emotional harm to the child.

        To further support this interpretation, we point to this Court’s recent decision in In re
McCarrick/Lamoreaux, 307 Mich. App. 436; 861 NW2d 303 (2014). In that case, this Court
interpreted 25 USC 1912(e) and MCL 712B.15(2), two different—but very similar—provisions
of ICWA and MIFPA, which govern the evidentiary standards required to place an Indian child
in protective custody. Id. at 464-466. Subsection (e) of 25 USC 1912 provides the following:

               No foster care placement may be ordered in such proceeding in the
       absence of a determination, supported by clear and convincing evidence,
       including testimony of qualified expert witnesses, that the continued custody of
       the child by the parent or Indian custodian is likely to result in serious emotional
       or physical damage to the child. [Emphasis added.]

Similarly, MCL 712B.15(2) provides that a trial court may only remove an Indian child “upon
clear and convincing evidence, that includes testimony of at least 1 expert witness who has
knowledge of child rearing practices of the Indian child’s tribe, that . . . the continued custody of
the child by the parent or Indian custodian is likely to result in serious emotional or physical
damage to the child.” (Emphasis added).

        In In re McCarrick/Lamoreaux, 307 Mich. App. at 439-440, DHS petitioned to remove
Indian children from their mother’s care because she was abusing drugs and alcohol in the home
and allowing her children to do the same. At the removal hearing, Stacey O’Neil was qualified
as an expert on the child-rearing practices of the children’s tribe. Id. at 441. O’Neil provided an
overview of the services offered to the mother and the success of those efforts, but she “did not
testify about the possible damage to the children.” Id. at 466. Despite the lack of expert
testimony concerning the possibility of damage to the children, the trial court found that probable
cause existed to assume jurisdiction over the children. Id. at 441-442.

       On appeal, this Court concluded that the trial court failed to comply with the evidentiary
standards of ICWA and MIFPA, and held the following:

              While it may appear obvious that drug use has the potential to damage
       children, ICWA and [MIFPA] require the trial court’s determination of damage to
       include the testimony of a qualified expert witness. Here, there was simply no
       testimony in that regard, much less testimony by O’Neil, the qualified expert
       witness. We conclude that the trial court’s determination regarding the damage to
       the children did not comply with ICWA or [MIFPA] because the trial court’s
       determination of damage did not include the testimony of a qualified expert
       witness. [In re McCarrick/Lamoreaux, 307 Mich. App. at 466-467.]

Notably, in remanding the case for further proceedings, the Court instructed the trial court that if
it could not “support its finding with testimony from a qualified expert witness at a hearing, it
must return the children” to the mother’s care. Id. at 469-470.

       In this case, the trial court explicitly recognized that Hillert, the only expert witness at the
termination hearing, did not support termination and specifically testified that returning AP and
                                                 -6-
DP to Stenman’s care would not likely result in serious emotional or physical damage to either
child. Nonetheless, considering the other evidence presented, the trial court determined that
returning AP and DP to Stenman’s care would result in such damage beyond a reasonable doubt.
In so doing, the trial court essentially disregarded Hillert’s testimony, contrary to the plain
language of 25 USC 1912(f), MCL 712B.15(4), and MCR 3.977(G)(2). Accordingly, we
conclude that the trial court failed to adhere to the requirements of ICWA and its Michigan
counterparts, and remand for further proceedings with respect to AP and DP.2

                                III. BEST-INTEREST ANALYSIS

       Stenman also argues that the lower court erred in concluding that termination of her
parental rights was in KP’s and DF’s best interests. “We review for clear error both the court’s
decision that a ground for termination has been proven by clear and convincing evidence and,
where appropriate, the court’s decision regarding the child’s best interest.” In re Trejo, 462
Mich. 341, 356-357; 612 NW2d 407 (2000).

         As a preliminary matter, the trial court properly established at least one of the statutory
grounds for terminating Stenman’s parental rights to KP and DF. This Court recognized as much
in its previous opinion, wherein it affirmed the trial court’s findings pertaining to KP and DF that
MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j) were all proven by clear and convincing evidence. In
re Payne/Pumphrey/Fortson, unpub op at 3. Under the law of the case doctrine, this Court’s
previous legal determination on this issue remains intact. Bennett v Bennett, 197 Mich. App. 497,
499; 496 NW2d 353 (1992). Therefore, the only question we must now address is whether
termination of Stenman’s parental rights was in KP’s and DF’s best interests.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights . . . .” MCL 712A.19b(5). “[T]he focus at the best-interest stage has always been
on the child, not the parent.” In re Moss, 301 Mich. App. 76, 87; 836 NW2d 182 (2013). In
assessing whether termination of parental rights is in a child’s best interests, the trial court should
weigh all evidence available to it. In re Trejo, 462 Mich. at 356. Courts may consider such
factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). Other considerations include the
length of time the child was in care, the likelihood that “the child could be returned to her



2
  We sympathize with the trial court’s frustration that the testimony of a single expert witness
endorsed by AP and DP’s tribe, which had an announced policy against terminating parental
rights in nearly all circumstances, could essentially trump the totality of other evidence presented
at the termination hearing. However, a plain reading of the language of the applicable provisions
in ICWA, MIFPA, and the Michigan court rules persuades us that expert testimony is required to
support a finding that a parent’s continued custody would likely result in serious emotional or
physical damage to an Indian child. Absent this requirement, the trial court’s findings regarding
AP and DP were likely otherwise supported by sufficient evidence at the termination hearing.


                                                 -7-
parents’ home within the foreseeable future, if at all,” and compliance with the case service plan.
In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012).

        In this case, the trial court did not clearly err in finding that termination of Stenman’s
parental rights was in KP’s and DF’s best interests. At the time of the first termination hearing,
KP was approximately 12 years old and had been under the care and supervision of DHS since
2009. Likewise, DF, who was nearly one year old at the initial termination hearing, had been
under the care and supervision of DHS his entire life. Both children were in need of permanency
and stability, and both children were benefitting from the care at their current placements.
During these lengthy proceedings, Stenman displayed a continuing inability to rectify the
barriers that led to adjudication, despite DHS offering her a plethora of services. Once her
parental rights were terminated the first time, those services stopped and Stenman participated
only minimally in voluntary services. Thus, at the time of the second termination hearing, it
remained unlikely that the children could be returned to Stenman’s care in the foreseeable future,
if at all. Given the length of time these proceedings lasted, and the minimal likelihood that
Stenman could rectify her barriers to reunification within a reasonable time, any bond Stenman
had with KP and DF was outweighed by the children’s need for permanency, stability, and
finality. On this record, the trial court did not clearly err in finding that termination was in KP’s
and DF’s best interests.

                                        IV. CONCLUSION

         We reverse the termination of Stenman’s parental rights respective to her two Indian
children, AP and DP, and remand for further proceedings consistent with ICWA and its
Michigan counterparts. Following further proceedings on remand, if the trial court determines
that sufficient evidence supports terminating Stenman’s parental rights over AP and DP, we also
instruct the court to properly articulate its factual findings and legal conclusions regarding
whether termination of Stenman’s parental rights is in AP’s and DP’s best interests.3 We affirm
the trial court’s termination order with respect to KP and DF. We do not retain jurisdiction.



                                                              /s/ Michael F. Gadola
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Stephen L. Borrello




3
   On first remand from this Court, the trial court acknowledged that it had overlooked its
obligation to address whether terminating Stenman’s parental rights was in KP’s and DF’s best
interests. The court concluded, however, that it made a perfunctory finding regarding AP’s and
DP’s best interests at the first termination hearing. A review of the record reveals that, at the
first termination hearing, the trial court addressed whether termination of the father’s parental
rights was in AP’s and DP’s best interests, but at no time did the court make best-interest
findings with respect to Stenman’s parental rights over AP and DP.


                                                -8-